[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE (DOCKET ENTRY NO. 103)
Nicholas and Theresa Chetta, individually (plaintiffs), and Theresa Chetta, as mother and next friend of the minor Danielle CT Page 8673 Chetta (minor plaintiff), filed a five-count complaint against Jack G. Taggart, Jr. (defendant) arising out of a motor vehicle accident. The defendant moves to strike count four of the plaintiff's complaint. The plaintiff has filed no objection to the defendant's motion to strike.
The defendant brings this motion to strike on the ground that the Connecticut Supreme Court does not recognize a claim for loss of filial consortium. The defendant relies primarily on Mendillov. Board of Education, 246 Conn. 456, 717 A.2d 1177 (1998).
In Mendillo, the Connecticut Supreme Court refused to recognize a claim for loss of parental consortium by a minor child resulting from a serious injury to the child's parent. Id., 477. The court also noted that "there is nothing in reason to differentiate the parent's loss of the joy and comfort of his child from that suffered by the child." Id., 485 n. 20.
"Although there are some distinctions between a parent's claim and a child's claim for loss of consortium, even considering the sweeping language of the court in Mendillo, it seems most unlikely that a parent could have a cause of action for loss of filial consortium while a child does not have a cause of action for loss of parental consortium." Blanchette v. Desper, Superior Court, judicial district at Waterbury, Docket No. 144050 (October 14, 1998, Shortall, J.) (23 Conn. L. Rptr. 321, 321); see also Accashian v. Danbury, Superior Court, judicial district at Waterbury, Docket No. 147228 (January 6, 1999, Hodgson, J.) (23 Conn. L. Rptr. 648, 655); Mello v. Hammond, Superior Court, judicial district at Waterbury, Docket No. 141746 (September 23, 1998, Gill, J.); Manville v. Rockville General Hospital, Inc., Superior Court, judicial district of Tolland at Rockville, Docket No. 66240 (September 9, 1998, Kaplan, J.); Rios v. Kozlowski, Superior Court, judicial district of Hartford, Docket No. 576510 (August 24, 1998, Teller, J.) (22 Conn. L. Rptr. 564); Hurt v.Brewer, Superior Court, judicial district of Stamford/Norwalk at Stamford, Docket No. 163406 (August 28, 1998, D'Andrea, J.) (22 Conn. L. Rptr. 554).
Therefore, based on Mendillo, the defendant's motion to strike count four is granted.
SKOLNICK, J.